Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Trover and conversion, § 47*—what proper measure of damages. In an action to recover damages for the conversion of an automobile, the measure of damages is the value of the automobile at the time of the conversion. 3. Chattel mortgages, § 224*—when purchaser of property charged with notice. Where a chattel mortgage duly recorded provides that if the mortgagor sells or assigns the mortgaged property the mortgage debt shall at once become due and payable “without notice to any one,” and that the mortgagee in such case at its option may take immediate possession of the mortgagéd property, any person claiming title to the mortgaged property under the mortgagor is charged with notice of the provisions of the mortgage, and such person taking under the mortgagor is not entitled to notice if the mortgagee exercises its option. 4. Trover and conversion, § 36*—what sufficient to show conversion. Where the facts relied upon to prove a conversion are that an agent of1 defendant negotiated a sale of the property converted, and where a second sale of such property took place the same day, it is unimportant whether the conversion took place at the first or second sale.